                                    IN THE UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                              Plaintiff,

                       v.                                CR NO: 1:18-PO-00406-SAB

SHAWN M. KERSEY

                              Defendant.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:     Shawn M. Kersey
 Detained at           Fresno County Jail
 (custodian):
 Detainee is:          a.)    ☒ charged in this district by Citation #6355030☐ Indictment☐ Information☐ Complaint
                                charging detainee with: 38 CFR 1.218(b)(18) Unauthorized intro of narcotics
                  or   b.)    ☐ a witness not otherwise available by ordinary process of the Court
                                ___________________
 Detainee will:        a.)      ☒ ___________________
                                  return to the custody of detaining facility upon termination of proceedings
                  or   b.)      ☐ be retained in federal custody until final disposition of federal charges, as a sentence
                                  is
                                  ____________
                                     currently being served at the detaining facility

        Appearance is necessary on Thursday, December 12, 2019, at 10 a.m. in the Eastern District of California.

                       Signature:                               /s/Michael G. Tierney – Misdemeanor Unit
                       Printed Name & Phone No:                 Michael G. Tierney – 559-497-4039
                       Attorney of Record for:                  United States of America

                                            WRIT OF HABEAS CORPUS
                            ☒ Ad Prosequendum                   ☐ Ad Testificandum
         The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, on Thursday, December 12, 2019, at 10:00 a.m. and
any further proceedings to be had in this cause, and at the conclusion of said proceedings to return said detainee to the
above-named custodian.
 Dated:                            Dec 11, 2019
                                                             Honorable Stanley A. Boone
                                                             U.S. MAGISTRATE JUDGE
Please provide the following, if known:
 AKA(s) (if             Shawn Kersey                                                      ☒Male     ☐Female
 Booking or CDC #:      1935689/JID 7039900                                               DOB:      04-06-1990
 applicable):
 Facility Address:      1225 “M” Street, Fresno, CA 93721                                 Race:     W
 Facility Phone:        559-488-2590                                                      FBI#:     869336RC1
 Currently              N/A

 Incarcerated For:                               RETURN OF SERVICE
 Executed on:
                                                             (signature)
